DETAILED ACTION
This is a response to Application # 16/933,061 filed on July 20, 2020 in which claims 1-15 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed August 12, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits. 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 6, and 11:
The prior art discloses creating affect-focused gamified portals. Additionally, the prior art discloses devices comprising cameras, microphones, memories, and processors that capture input and process that input using a generative adversarial network (GAN). Further, the prior art discloses that the use of affective vectors in GANs is well-known, as are the use of generator neural networks and discriminator neural networks. Finally, the prior art discloses the use of a GAN to generate a user interface.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 6, and 11 are allowable.

Claims 2-5, 7-10, and 12-15:
	The claims are dependent upon Claims 1, 6, or 11, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Reitan, US Publication 2014/0063061, System and method for gamifying interfaces in order to increase engagement. 
DeFelice, US Publication 2019/0236139, System and method for using generator and discriminator neural networks to generate text. 
DeFelice, US Publication 2019/0236148, System and method for using generator and discriminator neural networks to generate text.
Chung et al., US Publication 2019/0297381, System and method for using generator and discriminator neural networks in a generative adversarial network.
Karras et al., US Publication 2020/0151559, System and method for generating a user interface using a generative neural network.
Ayyad, US Publication 2020/0187841, System and method for using affective vectors in a generative adversarial network. 
Wu et al., US publication 2020/0327327, System and method for using affective vectors to generate text.
Karras et al., US Publication 2021/0042503, System and method for generating a user interface using a generative neural network.
Karras et al., US Publication 2021/0049468, System and method for generating a user interface using a generative neural network.
Wu, US Publication 2021/0150150, System and method for using affective vectors to generate text.
Dutta et al., US Publication 2021/0192800, System and method for using affective vectors in a neural network.
Huang et al., US Patent 10,504,268, System and method for using a generative adversarial network to generate a user interface.
Chauhan, US Patent 10,609,165, System and method for gamifying portal applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176